Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of French Application FR 1659418 has been filed with a priority date of 30 September 2016.
Specification
The disclosure is objected to because of the following informalities:
Page 30, line 29: “capillary trap 10” should be “capillary trap 12.” 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: "third microdrops 58" on page 44, line 16. 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: "19m" in Fig. 53. Per page 41, line 26 of specification the second trapping zone of Fig. 53 should be labeled as "18m." 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Ft1, Ft2, F1, and F2 in Fig. 66. Per amendments to the specification, in Fig. 66: 
Ft1 should be labeled as Ft4
Ft2 should be labeled as Ft5
F1 should be labeled as F4
F2 should be labeled as F5
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 recites "after step (iii), a step (v)", however there is no step (iv) recited in the disclosure. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31, 34 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the height of the first trapping zone being such that the volume of the latter is greater than or equal to the volume of the first microdrop.” It is unclear what “the latter” is referring to. 
Claim 34 recites the limitation "the first and second capillary trap" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “the first and second capillary trap” will be interpreted as the first and second trapping zone. 
The term "notably" in claim 38 is a relative term which renders the claim indefinite.  The term "notably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 recites a method of using the microfluidic device of claim 34 without reciting further structural limitations of the microfluidic device of claim 34. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25, 28-29, 31-37, 39-41, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant publication US 2015/0258543 to Baroud et al. (herein Baroud).
Regarding claim 22, Baroud teaches “a microfluidic method for bringing two drops of different solutions into contact” (Paragraph 0052), which reads on “a method for manipulating at least one first liquid microdrop and at least one second liquid microdrop in a microfluidic system” as recited in the instant claims. Baroud teaches a microfluidic circuit (5) comprising a capillary trap having a first trapping zone and a second trapping zone (see annotated Fig. 9A), said method comprising the following steps consisting of: 
“displacement of said first drop, caused by the divergence of the walls of said microchannels, coupled with the effects of the surface tension of said first drop, to an area” (Paragraph 0055) which reads on “trapping the first microdrop in the first trapping zone” as recited in the instant claims. 
“displacement of second drop, caused by divergence of the walls of said microchannels, coupled with the effects of the surface tension of said second drop to said area” (Paragraph 0060) which reads on “trapping the second microdrop in the second trapping zone” as recited in the instant claims. 
Baroud teaches “an area in which [the first drop] is brought into contact with a second drop of a second solution” (Paragraph 0055) and “said area in which [second drop] is brought into contact with 
Baroud teaches the attraction of the fluid moving it away from nozzle (52) is relatively weak while the attraction of the fluid moving it away from nozzle (57) is stronger (Paragraph 0116; Annotated Fig. 9A) which reads on “the first and second trapping zone being configured in such a way that the trapping forces what would be exerted by the first and by the second trapping zone on a same first or second liquid drop would be different” as recited in the instant claims. 
Baroud teaches “introduction of a first solution into microchannels of a microfluidic circuit” (Paragraph 0053), “detachment of a first drop of said first solution in a carrier fluid” (Paragraph 0054), “introduction of a second solution in microchannels of said microfluidic circuit” (Paragraph 0058), and “detachment of a second drop of said second solution in said carrier fluid” (Paragraph 0059) which reads on “the microdrops being moved in the microfluidic system by an oriented stream of a fluid” as recited in the instant claims. 

    PNG
    media_image1.png
    585
    691
    media_image1.png
    Greyscale

Regarding claim 23, Baroud teaches all the claim limitations of claim 22 above. Baroud teaches the second drop (formed by nozzle 52) is larger in volume than the first drop (formed by nozzle 57) (Paragraph 0115). However Baroud teaches to obtain drops of different volume, with a given fluid, it is possible to vary the dimensional characteristics of the microfluidic circuit, notably the dimensions of the nozzles and/or the slopes and/or separations of the walls at the outlet of the nozzles (Paragraph 0114) and it is possible to exert stress on the drops in formation in order to produce drops of different sizes such as rapid or slow injection of fluid (Paragraph 0087). Baroud also teaches “the first and the second drop forming devices are configured to form drops of different size” (Paragraph 0043) and a storage area having at least two trapping areas of different sizes, one suitable for receiving a drops from the first drop forming device, and another suitable for receiving drops from the second drop forming device (Paragraph 0044). Therefore Baroud teaches the drop formed by nozzle (57) can be formed larger than the drop formed by nozzle (52) which meets the limitation of the claim. 
Regarding claim 24, Baroud teaches all the limitations of claim 22 above. Baroud teaches the attraction of the fluid moving it away from the nozzle (57) toward the first trapping zone is stronger than the attraction of the fluid moving it away from the nozzle (52) which is relatively weak (Paragraph 0116; Annotated Fig. 9A) which reads on “the first microdrop being trapped in the first trapping zone with a trapping force that is greater than what the second trapping zone would exert on the first microdrop” as recited in the instant claims. 
Regarding claim 25, Baroud teaches all the limitations of claim 22 above. Baroud teaches “a microfluidic method for bringing two drops of different solutions into contact” which reads on “the first and the second microdrop being different or with different contents” as recited in the instant claims. 
Regarding claim 28, Baroud teaches all the limitations of claim 22. Baroud teaches step (iii) consisting of “step of merging first drop and said second drop” which reads on “fusing, with the first 
Regarding claim 29, Baroud teaches all the limitations of claim 28 above. Baroud teaches, after step (iii), a step (v) consisting of “inject a third solution into the hole (452) in order to place a drop of this third solution in the trapping area (4302)” (Paragraph 0112; Fig. 8) where it would come into contact with “a drop of [a] first solution to be placed in the trapping area (4301)” (Paragraph 0111; Fig. 8) after the first and second drops have been merged and discharged through hole (442) (Paragraph 0111; Fig. 8). While Baroud references the microfluidic circuit (4) of Fig. 8 regarding this step, the microfluidic circuit (5) of Fig. 9A is capable of performing the same step. 
Regarding claim 31, Baroud teaches all the claim limitations of claim 22 above. 
Baroud teaches the dimensions of the trapping zones (guiding paths plus trapping areas) match the dimensions of the drops which have to circulate therein which reads on “the height of the first trapping zone being such that the volume of the latter is greater than or equal to the volume of the first microdrop” as recited in the instant claims. 
Regarding claim 32, Baroud teaches all the limitations of claim 22 above. Baroud teaches bringing two drops of distinct solutions into contact (Paragraph 0114) by trapping a first drop in a first trapping zone (trapping area (5302) and guiding path (534)) of the capillary trap (see annotated Fig. 9A). Baroud also teaches the attraction of the fluid moving it away from the nozzle (57) into the first trapping zone, which reads on “trapping force F4” as recited in the instant claims (see annotated Fig. 9A). Inherently the trapping force F4 exerted by the first zone on the first drop is greater than the force Ft4 of the hydrodynamic drag exerted by the stream oriented on the first drop or the first drop would not remain trapped in the trapping area (5302) (see annotated Fig. 9A). The drag force Ft4 inherently would be between F4 and F5, F5 denoting the trapping force exerted on the first drop by the second trapping zone of the capillary trap. If F5 was stronger than Ft4 the first drop would move from the first trapping 
Regarding claim 33, Baroud teaches all the limitations of claim 32 above. As mentioned above Baroud also teaches the attraction of the fluid moving away from nozzle (52) into the second trapping zone (trapping force F3) is weaker than F4 (Paragraph 0116). 
Regarding claim 34, Baroud teaches a microfluidic circuit (5), for brining two drops of distinct solutions into contact (Paragraph 0114), comprising a capillary trap having a first trapping zone (trapping area (5302) and guiding path (534)) and a second trapping zone (trapping area (5301) and guiding path (533)) arranged in such a way that a first microdrop trapped in the first trapping zone and a second microdrop trapped in the second trapping zone are in contact with one another in the capillary trap (see annotated Fig. 9A). Baroud also teaches the attraction of the fluid moving it away from nozzle (52) is relatively weak while the attraction of the fluid moving it away from nozzle (57) is stronger (Paragraph 0116; Annotated Fig. 9A). In other words the trapping forces of the first and second trapping zone on the first and second drops are different. The trapping forces of the first and second trapping zone on a same first or second liquid drop would inherently be different because if they were the same the first and second drops would occupy the same trapping area. Baroud also teaches “introduction of a first solution into microchannels of a microfluidic circuit” (Paragraph 0053), “detachment of a first drop of said first solution in a carrier fluid” (Paragraph 0054), “introduction of a second solution in 
Regarding claim 35, Baroud teaches all the limitations of claim 34. Baroud teaches “a microfluidic method for bringing two drops of different solutions into contact” (Paragraph 0052), which reads on “a method for manipulating at least one first liquid microdrop and at least one second liquid microdrop in a microfluidic system” as recited in the instant claims. Baroud teaches a microfluidic circuit (5) comprising a capillary trap having a first trapping zone and a second trapping zone (see annotated Fig. 9A), said method comprising the following steps consisting of: 
“displacement of said first drop, caused by the divergence of the walls of said microchannels, coupled with the effects of the surface tension of said first drop, to an area” (Paragraph 0055) which reads on “trapping the first microdrop in the first trapping zone” as recited in the instant claims. 
“displacement of second drop, caused by divergence of the walls of said microchannels, coupled with the effects of the surface tension of said second drop to said area” (Paragraph 0060) which reads on “trapping the second microdrop in the second trapping zone” as recited in the instant claims. 
Baroud teaches “an area in which [the first drop] is brought into contact with a second drop of a second solution” (Paragraph 0055) and “said area in which [second drop] is brought into contact with first drop” (Paragraph 0060) which reads on “the first and second trapping zone being configured in such a way that the first and the second microdrops are in contact with one another” as recited in the instant claims. 
Baroud teaches the attraction of the fluid moving it away from nozzle (52) is relatively weak while the attraction of the fluid moving it away from nozzle (57) is stronger (Paragraph 0116; Annotated 
Baroud teaches “introduction of a first solution into microchannels of a microfluidic circuit” (Paragraph 0053), “detachment of a first drop of said first solution in a carrier fluid” (Paragraph 0054), “introduction of a second solution in microchannels of said microfluidic circuit” (Paragraph 0058), and “detachment of a second drop of said second solution in said carrier fluid” (Paragraph 0059) which reads on “the microdrops being moved in the microfluidic system by an oriented stream of a fluid” as recited in the instant claims. 
Regarding claim 36, Baroud teaches all the limitations of claim 34 above. Baroud teaches first trapping zone (guiding path (534) and trapping area (5302)) and second trapping zone (guide path (533) and trapping area (5301)) are etched into the walls of chamber (50) (Paragraph 0117) which reads on the first and second trapping zone being cavities as recited in the instant claims. 
Regarding claim 37, Baroud teaches all the limitations of claim 34 above. Baroud teaches the dimensions of the guiding paths (533) and (534) and the trapping areas (5301) and (5302) which make up the first and second trapping zones are matched to the dimensions of the drops which have to circulate therein (Paragraph 0117) and two drops of distinct solution having different volumes (Paragraph 0114) therefore the dimensions of the first and second trapping areas would have to be different. This is illustrated in Fig. 9A. 
Regarding claim 39, Baroud teaches all the limitations of claim 34 above. Fig. 9A of Baroud teaches the first and second trapping zones are different shapes when viewed from above. 
Regarding claim 40, Baroud teaches all the limitations of claim 39 above. Fig. 9A of Baroud teaches the first trapping zone has a larger section than the second trapping zone. 
claim 41, Baroud teaches all the limitations of claim 34 above. Fig. 9A of Baroud teaches the second trapping zone becomes wider in at least one direction on approaching the first trapping zone. 
Regarding claim 47, Fig. 9A of Baroud teaches the microfluidic circuit (5) comprises a channel having a trapping chamber, the capillary trap or traps being in the trapping chamber. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 26-27, 30, 42-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant publication US 2015/0258543 to Baroud et al. (herein Baroud).
 Regarding claim 26, Baroud teaches all the claim limitations of claim 22 above.
Baroud teaches a microfluidic circuit (5) that has a capillary trap (see annotated Fig. 9A). 
Microfluidic circuit (5) in Fig. 9A of Baroud does not teach “the capillary trap comprising a plurality of second trapping zones, step (ii) consisting of trapping one second microdrop per second trapping zone, the first and the second trapping zones being arranged in such a way that each second microdrop is in contact with at least one of the first or second microdrops” as recited in the instant claims. 
Microfluidic circuit (4) in Fig. 8 of Baroud teaches a capillary trap that comprises a plurality of second trapping zones (each trapping zone defined as the trapping area (4302) plus a respective guiding path) (see annotated Fig. 8 where there is a circle drawn around each second trapping zone) and step (ii) consisting of trapping a second drop via each of the guiding paths (4341), (4342), (4343) and (4344) to trapping area (4302) where the second drop can come into contact with the first drop (Paragraph 0108; Fig. 8) which reads on “trapping one second microdrop per second trapping zone, the first and the second trapping zones being arranged in such a way that each second microdrop is in contact with at least one of the first or second microdrops” as recited in the instant claims. 
It would be obvious to one of ordinary skill in the art to modify the capillary trap of microfluidic circuit (5) to have the plurality of second trapping zones of microfluidic circuit (4) to make is possible to perform, in succession, without having to clean the circuit, a plurality of chemical reactions between the solution introduced into the first feed hole which feeds the first trapping zone and the solutions 

    PNG
    media_image2.png
    486
    796
    media_image2.png
    Greyscale

Regarding claim 27, Baroud teaches all the limitations of claim 26 above. Baroud teaches step (ii) comprising the substeps (ii’) consisting of trapping a second drop in the trapping area (4302) by feeding a second solution into hole (451) (Paragraph 0111; Fig. 8) which reads on “trapping, under the effect of a first oriented stream of fluid, a second microdrop in one or some of the second trapping zones” as recited in the instant claim and (ii’’) consisting of injecting a third solution into the hole 452 in order to place another drop in trapping area (4302) (Paragraph 0112); Fig. 8) which reads on “trapping, under the effect of a second oriented stream of fluid, a second microdrop in another or some other part of the second trapping zones, the first and the second stream of fluid being of different orientation” as recited in the instant claims. As shown in Fig. 8 each guiding path to the trapping area (4302) are oriented in a different direction. 
claim 30, Baroud teaches all the limitations of claim 22 above. Baroud teaches performing, in succession, a plurality of chemical reactions between the solution fed into the first feed hole and one of the solutions fed into any one of the other feed holes. It would be obvious to one of ordinary skill in the art that the feed hole though which a solution is fed can be done at random, thus the microdrops are randomly being fed to the trapping zones. 
	Regarding claim 42, Baroud teaches all the claim limitations of claim 34 above. 
Baroud teaches a microfluidic circuit (5) that has a capillary trap (see annotated Fig. 9A). 
Microfluidic circuit (5) in Fig. 9A of Baroud does not teach “the capillary trap comprising a plurality of second trapping zones arranged in such a way that each second trapped microdrop is in contact with at least one of the first or second trapped in the capillary trap” as recited in the instant claims. 
Microfluidic circuit (4) in Fig. 8 of Baroud teaches a capillary trap that comprises a plurality of second trapping zones (each trapping zone defined as the trapping area (4302) plus a respective guiding path) (see annotated Fig. 8 where there is a circle drawn around each second trapping zone) where the second drop can come into contact with the first drop (Paragraph 0108; Fig. 8).
It would be obvious to one of ordinary skill in the art to modify the capillary trap of microfluidic circuit (5) to have the plurality of second trapping zones of microfluidic circuit (4) to make is possible to perform, in succession, without having to clean the circuit, a plurality of chemical reactions between the solution introduced into the first feed hole which feeds the first trapping zone and the solutions introduced into the plurality of second feed holes which feed the plurality of second trapping zones (Paragraph 0110). 
Regarding claim 43, Baroud teaches all the limitations of claim 34 above. 
Microfluidic circuit (5) of Fig. 9A of Baroud does not teach comprising a plurality of capillary traps each comprising a first trapping zone and a second trapping zone. 


    PNG
    media_image3.png
    445
    618
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify microfluidic circuit (5) to have a plurality of capillary traps with a first and second trapping zone to allow drops of a solution to come into contact or merge with drops of a plurality of other solutions (Paragraph 0126).
Regarding claim 44, Baroud teaches all the limitations of claim 43 above.  As mentioned above Baroud teaches the first and second trapping zone of the capillary trap allow drops of different solutions to come into contact or merge (Paragraph 0126). 
Regarding claim 46, Baroud teaches all the limitations of claim 43 above. 
The modified microfluidic circuit (5) of Fig. 9 of Baroud does not teach comprising a first capillary trap comprising n second trapping zones and a second capillary trap comprising p second trapping zones, however Baroud teaches a microfluidic circuit wherein a storage area is divided into at least two contiguous trapping areas (zones) that may receive a drop (Claim 6). Therefore it would have been obvious to one of ordinary skill in the art that a capillary trap can have any number of second trapping zones contiguous to the first. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant publication US 2015/0258543 to Baroud et al. (herein Baroud) in view of US pre-grant publication US 2010/0190263 to Srinivasan et al. (herein Srinivasan). 
Regarding claim 38, Baroud teaches all the claim limitations of claim 34 above. 
Baroud does not teach the first and second trapping zone being different heights, the first trapping zone notably being higher than the second trapping zone. 
Srinivasan teaches a recessed region 1218A (first trapping zone) and recessed region 1218B (second trapping zone) with 1218A having a greater height than 1218B (Paragraph 0073; Fig. 12A-C). 
Baroud and Srinivasan are analogous in the field of forming and manipulating droplets. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first trapping zone of Baroud to have a greater height than the second trapping zone to have different pressures to control the location of a droplet (Paragraphs 0075-0077; Fig. 12A-C).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant publication US 2015/0258543 to Baroud et al. (herein Baroud) in view of US pre-grant publication US 2013/0078163 to Chung et al. (herein Chung). 
Regarding claim 45, Baroud teaches all the limitations of claim 43 above. 
Baroud does not teach the modified microfluidic circuit (5) (Fig. 9A; Paragraph 0114) comprises at least 10 capillary traps per square centimeter. 
Chung teaches a microfluidic platform with a trap density of 860 traps/mm2 (Paragraph 0013). 
Baroud and Chung are analogous in the field of microfluidic devices. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic circuit of Baroud to have the trap density of Chung which allows for easy, robust, and efficient droplet loading, while maintaining captured droplets (analogous to cells) in a low shear stress environment for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797